Judgment modified by adding a declaration that the defendants Morris have no interest in the policy of insurance or the proceeds thereof or any automatic extension of said policy, and as modified affirmed, with costs to the plaintiff against the insurance company. New finding of fact and conclusions of law made. All concur, except Taylor, J., not voting. iThe judgment is for plaintiff against defendant insurance company, in an action by an assignee to recover cash value of life insurance policies.) Present — Sears, P. J., Crosby, Lewis, Tayior and Dowling, JJ.